LAWSON, Justice.
William D. Cole was convicted in the circuit court of Covington County of the crime of embezzlement. On appeal to the Court of Appeals, the judgment of conviction was affirmed.
• Cole has filed in this court his petition for writ of certiorari to review and revise the opinion and judgment of the. Court, of Appeals. ■
We are of the opinion that the writ should be denied. However, our agreement with the holding of the Court of Appeals that the trial court did not err--in denying Cole’s motion to exclude the evidence is on the ground stated by that court, that the evidence was sufficient to support an inference that Cole placed the endorsement of Andalusia Seed Company on the check in Covington County. We withhold an expression of opinion as to the correctness of the apparent holding of the Court of, Appeals that venue was in Covington County because Cole was under a duty to account to his principal in that county. In some of the cases cited by the Court of Appeals in support of that holding it appears that the defendant was indicted under a statute similar to our § 143, Title 14, Code 1940, which statute, according to our understanding, is not involved in the case at hand.
Writ denied.
LIVINGSTON, C. J., and SIMPSON, GOODWYN and MERRILL, JJ., concur.